DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/15/2022 (“Remarks”) have been fully considered but they are not persuasive.

Regarding 101 rejection (Remarks pages 10-17): 
Applicant argues specifically in pages 10-15, “the Applicant does not contend that the claims are patent eligible under 35 USC 101 for an improvement to an abstract idea, although the claims may represent such improvement, but instead that the claims are patent eligible under 35 USC 101 for representing an improvement to computer technology even if based on an abstract idea.” 
Also in pages 15-17, “it is submitted that the claims are also patent eligible under Step 2B as the alleged additional elements are defined by features that are not well-known, routine, and conventional, which therefore make the additional elements themselves, as specifically claimed, also not well-known, routine, and conventional.”

Examiner respectfully disagrees, the applicant does not argue the limitation can be performed in the mind and therefore, recites a mental process. the claim under reasonable interpretation is very broad, where the examiner can not interpret how the claim show improvement. The claim recites limitations to gather data that may be investigated based on the state of a message. Looking at the claim as a whole, There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. There is no training done to the “machine learning” to improve the function of the computer. Therefore, regarding Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Regarding Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—there are no additional limitations beyond the mental processes identified above that amount to significantly more than the judicial exception. 
Therefore, 101 rejection is maintained. please see below for full detailed rejection.

Regarding 102 rejection (Remarks pages 17-18):
Applicant argues that the new amended limitation (“.. identify an observed state, based on information indicating a message from a person, and the person as a criminal or a victim who is a target of a crime of the criminal...” ) is not taught in the used art Leddy. 
Examiner respectfully disagrees. the reference Leddy used is based on Scam evaluation based on messages, emails, text etc. The reference has many examples but please see figure 35 and ¶ 1897, “FIG. 35, message 3500 is processed using tasks 3402, 3404, and 3406. The message contains, among other things, a from field 3502, a path 3504, a digital signature 3506, and a message content portion 3508. The message content portion 3508 contains a first term 3510 that is “log in,” a second term 3512 that is “48 hours,” a third term 3514 that is “cancel,” and a fourth term 3516 that is “account.” Based on a rule (e.g., stored in database 1618), if a message content portion contains all of these elements, it is considered 95% likely to be a phishing email… The determination 3412 is that the message 3500, provided as input 3408, is a phishing email targeting potential users of XYZ Bank with a very high probability. The probability reported in this example is 97% since the path 3504 also is indicative of fraud”, i.e. user is the victim and fraud is the crime, furthermore, the message containing the words determined necessary for investigation. therefore, identifying an observed state based on information indicating a message from a person, corresponds to the message in figure 35, where its evaluated based on the words “log in,” a second term 3512 that is “48 hours,” a third term 3514 that is “cancel,” and a fourth term 3516 that is “account.” Based on a rule (e.g., stored in database 1618). furthermore, the victim is the user and the crime is fraud to take bank information about a person. 
For at least these reasons, 102 rejection is maintained. please see full rejection below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
“a model indicating feasibility of relevance between states”:  a model indicating feasibility of relevance is just a degree or score observed between different states, where states are observation of different messages. therefore, it can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
“identify an observed state, based on information indicating a message from a person, and the person as a criminal or a victim who is a target of the crime of the criminal”: identifying an observed state based on information from a message from a person is interpreted as reading a message and identifying a state which can be a question or request which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“generate new knowledge to be added to the knowledge information based on the knowledge information, the model, the observed state, and the target state”: learning new knowledge (or rules) based on observations of the model (scored states), observed state and target state to indicate a message is interpreted as making rules to be able to reply or handle for example a fraud message which can be done mentally based on observation and judging. Thus, this limitation is construed to be directed to the abstract idea of mental processes.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “a storage that stores knowledge information to be used for reasoning of a target state being a predetermined state where information, determined necessary for investigation of a crime, is acquired” and “a memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to, by machine learning” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 2.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“input the new knowledge being generated into an output unit…which performs reasoning, based on observation information indicating the observed state and the knowledge information, and outputs information indicating a message to be spoken or sent by the victim to the criminal”: learning new knowledge (or rules) based on observation to indicate a message is interpreted as making rules and perform reasoning based on knowledge and observation to indicate a message is interpreted as making rule to be able to reply or handle for example a fraud message which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
“wherein the knowledge information indicates relevance of a premise and a result between the states…generate the new knowledge by tracing the states from the target state in a direction from the result to the premise in the knowledge information”: the knowledge information indicates relevance of a premise and a result between the states is just a degree or score observed between different states, where states are observation of different messages and furthermore, tracing from a target state from the result of the premise (scores concluded), can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the knowledge information indicates relevance of a premise and a result between the states…generate the new knowledge by following the states from the observed state in a direction from the premise to the result in the knowledge information.”: the knowledge information indicates relevance of a premise and a result between the states is just a degree or score observed between different states, where states are observation of different messages and furthermore, tracing from a observed state from the result of the premise (scores concluded), can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“generate the new knowledge having a score equal to or more than a threshold value based on the score indicating the feasibility based on the model”: generate the new knowledge (new rules) having a scores based on the model which indicates feasibility of relevance is just a degree or score observed between different states and judged based on scores, where states are observation of different messages, therefore messages states being scored based on relevance. therefore, it can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“determine the score based on a vector that indicates the state and a weighting matrix indicated by the model”: calculate the score based on a vector that indicates the state and a weighting matrix can be done mentally based on observation or by using a pen and paper. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 7.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the vector has D (D is any integer) dimensions and represents presence or absence of each of words in description indicating the state, the each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions”: a vector that indicate if a word is present or absent based on if a description is available or not, wherein the words are from a vocabulary dictionary. furthermore, wherein the weighting matrix has 2 dimensions, (for example where one dimension is a word and second dimension is the description of the word), therefore, it can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 8.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the model indicates a result of being learned based on known knowledge, and the weighting matrix indicates values in such a way that the score is added for the known knowledge”: wherein the weighting matrix indicate values of a high score for known knowledge corresponds to a person judging his own knowledge based how confident he knows the knowledge (rules) based on what he have learned, therefore, it can be done mentally based on observation and judgement. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claims 9-14 recite a method to perform the system recited in claims 1-6. Therefore the rejection of claims 1-6 above applies equally here. 

Claims 15-20 recite a non-transitory computer readable storage medium to perform the system recited in claims 1-6. Therefore the rejection of claims 1-6 above applies equally here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leddy et al. (US 2020/0067861 A1).

Regarding claim 1. 
Leddy teaches a knowledge information generation system, comprising: a storage that stores knowledge information (see fig. 1a, rules database 180) to be used for reasoning (examiner notes, see instant application figure 4, s104 where perform reasoning is to acquire rules, therefore see ¶ 65, rules are obtained from rules database 180) of a target state being a predetermined state where information, determined necessary ([examiner notes, see  specification of instant application ¶ 16, “The knowledge information is a set of known rules”], therefore see ¶ 65, “the filter array includes multiple filters, such as URL filter 166 and phrase filter 168. Examples and details of filters are described below. Each filter is potentially associated with multiple rules, where multiple rules may fire for a particular filter. In some embodiments, rules for a filter are obtained and loaded from rules database 180.”, also see ¶ 116, “the training module is configured to generate/author new filter rules. In some embodiments, the training module is configured to determine what new rules should be authored/generated.”), for investigation of a crime, is required (see figure 35 and ¶ 1897, “FIG. 35, message 3500 is processed using tasks 3402, 3404, and 3406. The message contains, among other things, a from field 3502, a path 3504, a digital signature 3506, and a message content portion 3508. The message content portion 3508 contains a first term 3510 that is “log in,” a second term 3512 that is “48 hours,” a third term 3514 that is “cancel,” and a fourth term 3516 that is “account.” Based on a rule (e.g., stored in database 1618), if a message content portion contains all of these elements, it is considered 95% likely to be a phishing email… The determination 3412 is that the message 3500, provided as input 3408, is a phishing email targeting potential users of XYZ Bank with a very high probability. The probability reported in this example is 97% since the path 3504 also is indicative of fraud”, i.e. user is the victim and fraud is the crime, furthermore, the message containing the words determined necessary for investigation), and a model indicating feasibility of relevance between states ([examiner note: ¶ 96 of instant applicant defines feasibility as “calculates a score of feasibility of each generated rule candidate by using a model indicating feasibility of a relationship between states”], therefore see ¶ 69, “the communication can be classified based on a score for the communication outputted by the filter engine. As one example, messages that receive a score of 15 or below are considered to be “good” messages that fall in the green bucket, while messages with a score about 65 or above are “bad” messages that fall in the red bucket, with messages in between falling into the “yellow” or “undetermined” bucket.”); 
a memory that stores a set of instructions to , by machine learning (see ¶ 54, “a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”, also see ¶ 136,  “the training module is configured to use machine learning techniques to perform training. For example, obtained messages/communications can be used as training/test data upon which authored rules are trained and refined. Various machine learning algorithms and techniques, such as support vector machines (SVMs), neural networks, etc. can be used to performing the training/updating.”); 
and at least one processor (see ¶ 54, “a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”) configured to execute the set of instructions to: identify an observed state, based on information indicating a message from a person (see figure 1A and ¶ 68, “the filtering performed by the filter engine is used to classify a message into “red” (170), “yellow” (172), and “green” (174) buckets/bins. In some embodiments, “green” messages are determined to be “good,” “red” messages are determined to be “bad,” and those messages that are neither “good” nor “bad” are flagged as “yellow,” or “undetermined.””, i.e. filter engine that filters messages to “red” (170), “yellow” (172), and “green” (174) buckets/bins is the observed states wherein filter engine observes messages or emails and identifies if its red, yellow or green (the bins), furthermore the bins are the target states); and the person as a criminal or a victim who is a target of the crime of the criminal (see figure 35 and ¶ 1897, “FIG. 35, message 3500 is processed using tasks 3402, 3404, and 3406. The message contains, among other things, a from field 3502, a path 3504, a digital signature 3506, and a message content portion 3508. The message content portion 3508 contains a first term 3510 that is “log in,” a second term 3512 that is “48 hours,” a third term 3514 that is “cancel,” and a fourth term 3516 that is “account.” Based on a rule (e.g., stored in database 1618), if a message content portion contains all of these elements, it is considered 95% likely to be a phishing email… The determination 3412 is that the message 3500, provided as input 3408, is a phishing email targeting potential users of XYZ Bank with a very high probability. The probability reported in this example is 97% since the path 3504 also is indicative of fraud”, i.e. user is the victim and fraud is the crime, furthermore, the message containing the words determined necessary for investigation);
and generate new knowledge to be added to the knowledge information based on the knowledge information, the model, the observed state, and the target state (see ¶ 117-120, specifically ¶ 117, “the training module is configured to generate/author new filter rules. In some embodiments, the training module is configured to determine what new rules should be authored/generated.”, i.e. generating new knowledge is generating new rules, also see ¶ 121, “ the training module is provided instructions on what filters/rules should be trained/updated/generated. For example, analysis engine 182 is configured to analyze (e.g., offline) the results of past message processing/evaluation. The past message results can be analyzed to determine, for example, optimizations, errors, etc. For example, the offline analysis engine can determine whether any rules are falsely firing, whether to lower the score for a rule, whether a rule is in the wrong family, etc. Based on the analysis, the analysis engine can instruct the training module to retrain/update particular filters/rules.”, i.e. observed states is the filter engine, the (red, yellow and green) bins are the target state, the scoring evaluation is the model and rules are the knowledge information, therefore, the training models uses past messages and analyze the result and based on the scoring corresponds to the limitation above)

Regarding claim 2. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further wherein the at least one processor is further configured to, by machine learning, execute the set of instructions to input the new knowledge being generated into an output unit, implemented by the at least one processor, which performs reasoning, based on observation information indicating the observed state and the knowledge information, and outputs information indicating a message to be spoken or sent from the victim to the criminal (see ¶ 66, “One example of a filter is a universal resource locator (URL) filter (166), which is configured to filter messages based on URLs included in or otherwise associated with the message. The URL filter can be associated with multiple URLs, where each rule indicates whether a specific/particular URL is good or bad (e.g., each URL of interest is associated with a corresponding distinct rule). Another example is a phrase filter (168), which is configured with rules for different phrases that may be indicative of scam. Messages can be evaluated on whether they include or do not include phrases specified in the rules configured for the phrase filter”, also see ¶ 70, “responses can be sent to users who forwarded messages regarding the status of the message. For those messages that have inconclusive/undetermined results (e.g., that fall in the “yellow” band), retraining can be performed to update the filters so that the message (or future messages) can be conclusively/definitely classified as either good or bad. Further details regarding actions such as responses are described below.”, also see ¶¶ 74-88, giving a rules example of how a filter uses rules to identify if a message is spam or fraud where the system outputs to either suggest blocking, mark up etc., i.e. wherein every rule used to identify the message is new knowledge (rule) because more than one rule were used from ¶ 74 to ¶ 88 to identify the message to be sent to the person, also see ¶ 1897-1899, fraud messages sent to a user, where the computer classifies them, and indicate that the person is not authorized, “The determination 3412 output from task 3004 when provided message 3600 as input 3408 is “Unauthorized use of corporate logo,” “XYZ Bank,” “A Inc,” likelihood measure 90%. The likelihood is 90% since it is determined that the sender is not XYZ Bank. It is not 100% since XYZ Bank has authorized some entities to use its logo”).

Regarding claim 3. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further teaches wherein the knowledge information indicates relevance of a premise and a result between the states, and the at least one processor is further configured to execute, by machine learning, the set of instructions to generate the new knowledge by tracing the states from the target state in a direction from the result to the premise in the knowledge information ([examiner note: a direction from the result to the premise in the knowledge information from paragraph 16 of the instant application means if the rule from the result is true, “a rule has a format such as "if state 'a' is true (premise), then state 'b' is true (result)".”], therefore,  see ¶ 118, “Boolean values resulting from the evaluation of rules, e.g., may correspond to the value “true”, as in the case of a rule that determines the presence of a reply-to entry. Such rule output information can be used by the training module to determine what filter(s) should be updated and/or what new rule(s) should be generated.”, also see ¶ 90-118, steps to verifying if a update needed such as in ¶ 98 matching the message to a vector filter rule to add a score to see if an update or new rule is needed.).

Regarding claim 4. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further teaches wherein the knowledge information indicates relevance of a premise and a result between the states, and the at least one processor is further configured to execute, by machine learning, the set of instructions to generate the new knowledge by following the states from the observed state in a direction from the premise to the result in the knowledge information (see ¶ 116, “Training module 176 is configured to perform training/dynamic updating of filters. In some embodiments, the training module is configured to perform training in response to messages having been flagged as having training potential, as described above. Further example scenarios of triggering (or not triggering) training are described below. In some embodiments, the training module is configured to train based on messages selected from a training bucket. For example, the training module is configured to select messages from “yellow” bucket 172.”, i.e. the yellow bucket is an observation state from the filter engine therefore training to generate new rules based on the observation corresponds to generate the new knowledge by following the states from the observed state in a direction from the premise to the result in the knowledge information).

Regarding claim 5. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further teaches wherein the at least one processor is further configured to execute, by machine learning,  the set of instructions to generate the new knowledge having a score equal to or more than a threshold value based on the score indicating the feasibility based on the model (see ¶ 69, “messages that receive a score of 15 or below are considered to be “good” messages that fall in the green bucket, while messages with a score about 65 or above are “bad” messages that fall in the red bucket, with messages in between falling into the “yellow” or “undetermined” bucket. Any appropriate thresholds can be used.”).

Regarding claim 6. 
Liddy teaches the knowledge information generation system according to claim 5, 
Liddy further teaches wherein the at least one processor is further configured to execute, by machine learning,  the set of instructions to determine the score based on a vector that indicates the state and a weighting matrix indicated by the model (see ¶ 66, “The trust filter assigns a trust score to an email based on whether the recipient has sent, received, and/or opened a sufficient number of emails to the sender of the email in the not-too-recent past; for example, whether the recipient has sent at least two emails to him or her at least three weeks ago, or whether the sender has sent emails to the recipient for at least two years. Based on the interaction relationship between the two parties, a score can be assigned; for example, in the first trust example above, a trust score of 35 may be assigned, whereas in the second trust example, a trust score of 20 may be assigned. For a party that matches neither of these descriptions, the trust score may be zero”, also see ¶ 96-104, specifically ¶ 98, “Does the message match a vector filter rule? [0099] a. If yes to (3) then add a score for that”, therefore score is based a vector rule where the scoring is weighed based on passed messages as cited in ¶ 66).

Regarding claim 8. 
Liddy teaches the knowledge information generation system according to claim 6, 
Liddy further teaches wherein the model indicates a result of being learned based on known knowledge, and the weighting matrix indicates values in such a way that the score is high for the known knowledge(see ¶ 66, “The trust filter assigns a trust score to an email based on whether the recipient has sent, received, and/or opened a sufficient number of emails to the sender of the email in the not-too-recent past”, also wherein the score is based on the vector of the filter rule as sited in ¶ 98 and weight is based on how high a known email based on whether the recipient has sent, received, and/or opened a sufficient number of emails to the sender of the email in the not-too-recent past).

Claim 9 recites a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 

Claims 10-14 recite a method to perform the system recited in claims 2-6. Therefore the rejection of claims 2-6 above applies equally here. 

Claim 15 recites a non-transitory computer-readable storage medium to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Liddy also teaches the addition elements of claim 9 not recited in claim 1 comprising a non-transitory computer-readable storage medium in which a program is stored (see ¶ 54, “a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”).

Claims 16-20 recite a non-transitory computer readable storage medium to perform the system recited in claims 2-6. Therefore the rejection of claims 2-6 above applies equally here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 USC 103 as being unpatentable over Leddy et al. (US 2020/0067861 A1) in view of Ku et al (“A decision support system: Automated crime report analysis and classification for e-government”, 2014, pages 534-544).

Regarding claim 7. 
Liddy teaches the knowledge information generation system according to claim 6, 
Liddy does not teach wherein the vector has D (D is any integer) dimensions and represents presence or absence of each of words in description indicating the state, the each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions.
Ku teaches wherein the vector has D (D is any integer) dimensions and represents presence or absence of each of words in description indicating the state, the each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions (see page 535, section 2.3, “In a vector space model, a document is represented as vectors of entities (also called Bag-of-Words) extracted from the document. The Cosine similarity measure is then used to calculate an angle between document vectors. To assign high weights to high frequency terms that appear in a small number of documents, term frequency–inverse document frequency (tf–idf) is a widely used weighting scheme… To overcome a lack of semantic relationships between entities for vector-based approaches, lexical resources such as WordNet (Budanitsky & Hirst, 2006) and Wikipedia (Wang, Hu, Zeng, & Chen, 2009) can be included.”).
Both Liddy and Ku pertain to the problem of analyzing texts for crime, fraud or scams, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Liddy and Ku to include each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions. The motivation for doing so would be improve the analysis of crime reports to enhance interactions between members and law enforcement agencies, “enhances the interaction between community members and law enforcement agencies” (See Ku e.g. introduction).

Related arts not used in above rejection:
SOGAWA et al. (US 20160335642 A1): teaches A fraud detection-use card information storage unit stores card information indicating that subsequent use of a card is regarded as illegal use. An illegal use information notification unit notifies a given information system about illegal use of the card, including the location where a fraudulent card was used, when a settlement system receives a settlement request from a card reading terminal device with card information identical to card information registered in the fraud detection-use card information storage unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./
 Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129